Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 (2-18, 20 by dependency) recites “a distal end”. It is unclear from the formatting is Applicant intend the distal end to refer to “the system” of the “sampling line”. 
Claim 5 recites “reducing the likelihood of the proximal end being blocked”. Examiner notes that whether the likelihood is reduced is open to interpretation, thus the scope of the claim is unclear.
Claim 5 recites “and/or”. It is unclear what the scope of the claim is. 
Claim 5 recites “the proximal end”. The proximal end of what? The gas sampling line?
Claim 6 (7 and 8 by dependency) recites a “plurality of sampling channels”. Is this in addition to the “sampling line” or is Applicant referring to a plurality of sampling lines?
Claim 7 (8 by dependency) and 20 recite options “a” “b” and “any combination of ‘a’ and ‘b’”. The scope of the claim is unclear as it is unclear which configuration can satisfy the claim. 
Claim 10 recites “the mattress”. There is insufficient antecedent basis for this limitation. Examiner assumes claim 10 is dependent on claim 9
Claim 20 recite “the method of claim 1” – Examiner notes that claim 1 is a system claim. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 recites the same limitations already recited in claim 1 – i.e. “proximal end of the sampling line is exposed to the internal space…”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hotta et al. (JP H11137618 A) hereinafter Hotta.
Regarding Claim 1, Hotta teaches: A system for contactless monitoring of gas levels within an incubator, the system comprising: at least one gas sampling line having a proximal end exposed to the internal space of the incubator; and a distal end associated with a monitoring unit for receiving a gas sample obtained from the incubator via the proximal end (figure 1 shows line 16 from incubator 12 to sensor 18a; abstract).  
Regarding Claim 2, Hotta teaches: A system according to claim 1, wherein the system is configured for monitoring levels of respiratory gases of a neonatal located within the incubator, without the need to fit the neonatal with a mask, tube or any other mountable/wearable device (figure 1).  
Regarding Claim 3, Hotta teaches: A system according to claim 1, wherein said respiratory gases include CO2 (paragraph 0020). 
Regarding Claim 4, Hotta teaches: A system according to claim 1, wherein the proximal end of the sampling line is exposed to the internal space of the incubator (figure 1).  
Regarding Claim 5, Hotta teaches: A system according to claim 1, wherein the proximal end is located within the incubator at a location reducing the likelihood of the proximal end being blocked either by the neonatal or by any equipment and/or objects within the incubator (Figure 1; Examiner notes that this limitation is functional in nature and lack patentable weight; Examiner further notes that determining if the location is such that the likelihood of being blocked is reduced is open to interpretation).  
Regarding Claim 6, Hotta teaches: A system according to claim 1, wherein the system comprises a plurality of sampling channels having their respective proximal ends arranged in different locations within the incubator, and configured for obtaining gas samples from different locations within the incubator (figure 1 shows two channels/lines).  
Regarding claim 7, Hotta teaches: A system according to claim 6, wherein the distal ends of the channels are connected by any one of the following configurations:  9A0000876US02 a. each distal end is connected to an independent monitoring unit (figure 1); b. two or more distal ends may be connected to a mutual monitoring unit; and c. any combination of (a) and (b).  
Regarding Claim 19 and 20, Hotta teaches A method for retrofitting an incubator with the monitoring system of the first aspect of the invention, said method comprising: forming one or more apertures within a mattress or wall of the incubator; passing one or more sampling channels through said one or more apertures such that the proximal end is located at the level of the mattress; and connecting the distal end of the sampling channel to a monitoring unit configured for monitoring C02 levels further comprising a plurality of sampling channels having their respective proximal ends arranged in different locations within the incubator, and configured for obtaining gas samples from different locations within the incubator, and wherein the distal ends of the channels are connected by any one of the following configurations:  11A0000876US02 a. each distal end is connected to an independent monitoring unit; b. two or more distal ends may be connected to a mutual monitoring unit; and c. any combination of (a) and (b) (figure 1 shows all the components).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hotta in view of Mandapaka et al. (US 2018/0110077 A1), hereinafter Mandapaka.
 Regarding Claim 8, Hotta teaches: A system according to claim 7, wherein, when two or more of the distal ends are connected to the same monitoring unit (paragraph 0024, system can also be configured with one analyzer unit 18). Hotta does not mention the monitoring unit is fitted with a multi-channel processor configured for obtaining samples from a plurality of channels and analyzing them together to output a combined result.
Mandapaka teaches the use of a multichannel processor to provide a single output with multiple inputs (MISO), when analyzing multiple analytes (paragraph 0270). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Hotta wherein the monitoring unit is fitted with a multi-channel processor configured for obtaining samples from a plurality of channels and analyzing them together to output a combined result in order to efficiently process incoming data.  

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hotta in view of Starr et al. (US 2018/0199731 A1), hereinafter Starr.
Regarding Claim 16, Hotta teaches A system according to claim 1. Hotta does not mention wherein the system comprises a support surface installed above the bottom of the incubator, the support surface configured for functioning as a mattress for the neonatal. 
Star teaches a support surface installed above the bottom of the incubator, the support surface configured for functioning as a mattress for the neonatal (figure 2, element 32). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Hotta wherein the system comprises a support surface installed above the bottom of the incubator, the support surface configured for functioning as a mattress for the neonatal to provide comfort for the infant. 

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hotta in view of Starr further in view of Vaccaro (US 4,885,918).
Regarding Claim 17, Hotta in view Starr teach: A system according to claim 16.  Hotta in view Starr do not mention wherein the support surface is elevated above the bottom of the incubator forming a space sufficient for placing monitoring equipment.  
Vaccaro teaches an elevated support surface for an incubator (figure 1-4). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Hotta in view Starr wherein the support surface is elevated above the bottom of the incubator forming a space for airflow, and improve comfort.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hotta in view of Starr further in view of Scott et al. (US 2021/0030607 A1), hereinafter Scott.
Regarding Claim 18,  Hotta in view of Starr teach: A system according to claim 16. Hotta in view of Starr do not mention wherein the support surface is perforated, allowing sampling of CO2 therethrough, without the need for forming holes/channels in a mattress of the incubator.  
Scott teaches multiple mattresses that can be used in incubators including perforated mattresses (paragraph 0046, figure 29). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Hotta in view Starr wherein the support surface is perforated, allowing sampling of CO2 therethrough, without the need for forming holes/channels in a mattress of the incubator to improve comfort for the infant.
Allowable Subject Matter
Claim 9-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY B SHAH whose telephone number is (571)272-0686. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAY B. SHAH
Primary Examiner
Art Unit 3791



/JAY B SHAH/Primary Examiner, Art Unit 3791